AHMED IFILL, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 711, 2009.
Supreme Court of Delaware.
Submitted: June 7, 2010.
Decided: June 11, 2010.
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 11th day of June 2010, upon consideration of the "stipulation for remand for resentencing," the parties' briefs on appeal, and the Superior Court record, it appears to the Court that:
(1) On June 5, 2009, the appellant, Ahmed Ifill, was convicted of two counts of offensive touching. As a result of the conviction, the State moved to forfeit Ifill's good time credits. By order dated August 7, 2009, the Superior Court granted the State's motion and ordered the Department of Correction to revoke all good time credits that Ifill accumulated between February 28, 2006 and July 25, 2008.
(2) At sentencing on November 20, 2009, the Superior Court determined that the two counts of offensive touching should be merged into a single count. The Superior Court sentenced Ifill on one count of offensive touching to eleven months at Level V imprisonment. This appeal followed.
(3) In his opening brief on appeal, Ifill argues that the eleven-month sentence imposed by the Superior Court was unconstitutional. Ifill also argues that the Superior Court was not statutorily authorized to revoke his good time credits.
(4) In the answering brief, the State argues that Ifill's forfeiture claim is without merit. The State concedes, however, that Ifill's sentence must be reduced to no more than thirty days, the maximum sentence permitted for an unclassified misdemeanor.
(5) In their "stipulation for remand for resentencing" the parties agree that "the interest of judicial economy would be served by a remand of this appeal to the Superior Court" to resentence Ifill to thirty days imprisonment at Level V "for the offense of offensive touching, an unclassified misdemeanor." The Court agrees that a remand is appropriate.
NOW, THEREFORE, IT IS ORDERED that the Superior Court's November 20, 2009 sentencing order and August 7, 2009 order of forfeiture are VACATED. This matter is REMANDED to the Superior Court for resentencing upon notice, with Ifill and his counsel present, and for disposition of the State's motion for forfeiture of good time credits. Jurisdiction is not retained. The mandate shall issue forthwith.